Citation Nr: 9919406	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-44 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain 
syndrome of the left knee with history of tendinitis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for retropatellar pain 
syndrome of the right knee with history of tendinitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1992 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that granted service connection for retropatellar 
pain syndrome of the left and right knees with history of 
tendinitis and evaluated each as 10 percent disabling from 
April 23, 1994, the date following the veteran's discharge 
from service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  Retropatellar pain syndrome of the left knee with history 
of tendinitis from April 23, 1994, to May 13, 1998, was 
manifested by range of motion from 20 degrees' extension to 
140 degrees' flexion with no instability.  

3.  Retropatellar pain syndrome of the left knee with history 
of tendinitis from May 14, 1998, is manifested by range of 
motion from zero to 140 degrees with no instability.  

4.  Retropatellar pain syndrome of the right knee with 
history of tendinitis from April 23, 1994, to May 13, 1998, 
was manifested by range of motion from 30 degrees extension 
to 130 degrees flexion with no instability.  

5.  Retropatellar pain syndrome of the right knee with 
history of tendinitis from May 14, 1998, is manifested by 
range of motion from zero degrees' extension to 130 degrees' 
flexion with no instability.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for 
retropatellar pain syndrome of the left knee with history of 
tendinitis from April 23, 1994, to May 13, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 
5024, 5257, 5260, 5261 (1998).  

2.  The criteria for an evaluation greater than 10 percent 
for retropatellar pain syndrome of the left knee with history 
of tendinitis from May 14, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5024, 5257, 5260, 5261.  

3.  The criteria for an evaluation of 40 percent for 
retropatellar pain syndrome of the right knee with history of 
tendinitis from April 23, 1994, to May 13, 1998, have been 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5024, 5257, 5260, 
5261.  

4.  The criteria for an evaluation greater than 10 percent 
for retropatellar pain syndrome of the right knee with 
history of tendinitis from May 14, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5024, 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran submits a well grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  The record reflects that the veteran has been 
afforded VA examinations and a personal hearing.  He has not 
responded to requests concerning any additional treatment he 
has received and the report of the most recent VA examination 
reflects that the veteran has indicated that he has not had 
any medical follow-up or treatment for his knee condition in 
the previous four years.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The record reflects that the July 1994 rating decision 
appealed was the initial rating granting service connection 
for the veteran's bilateral knee disability and assigning a 
10 percent evaluation for each knee with appropriate 
consideration of the bilateral factor.  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance is not applicable.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125.  

The report of a June 1994 VA examination reflects that the 
veteran reported continuing daily pain that varied in degree.  
He reported swelling of the knees, difficulty walking, 
standing, and sitting for a prolonged period.  He reported 
difficulty doing his work as a truck driver.  On examination 
of the right knee extension was to 30 degrees with pain and 
flexion was to 130 degrees.  There was no crepitation.  There 
was slight effusion and no instability.  On examination of 
the left knee extension was accomplished to 20 degrees with 
pain and flexion was accomplished to 140 degrees.  There was 
no crepitation and slight effusion.  There was no 
instability.  The diagnosis included history of retropatellar 
pain syndrome with bilateral anterior knee pain with 
excessive lateral pressure syndrome and bilateral quadriceps 
and patellar tendinitis.  X-rays were unremarkable.  

The report of a May 1998 VA orthopedic examination reflects 
that the veteran had not received any follow-up care for his 
knees in the prior four years.  While he indicated that pain 
had increased, he reported that he did not have pain every 
day but that he developed pain with increased activity.  He 
indicated that he worked as an accountant and had a desk job.  
Sitting caused his knees to hurt and he would have to change 
his position, but he had not missed any work due to his knee 
condition.  On examination of the right knee there was no 
crepitation.  There was slight effusion and some tenderness 
when applying pressure to the patella.  Extension was 
accomplished to zero degrees and flexion was accomplished to 
130 degrees with pain from 90 to 120 degrees.  There was no 
instability of the knee joint.  On examination of the left 
knee there was no crepitation and slight effusion.  There was 
tenderness on pressure on the patella.  Range of motion was 
accomplished from 0 to 140 degrees with pain at 90 degrees.  
Motor strength of the lower extremities was 5/5 and the 
veteran's gait was normal.  X-rays of the knees revealed a 
tiny inferior osteophyte of the right patella but were 
otherwise unremarkable.  The diagnosis included retropatellar 
pain syndrome of the knees with history of tendinitis.  The 
examiner indicated that the knees did not exhibit weakened 
movement, excess fatigability, or incoordination.  During 
flare-ups or repeated use over a period of time the pain most 
likely did not cause any significant limitation of functional 
ability and it was not feasible to determine the degree of 
additional range of motion lost due to pain on use or during 
flare-ups.  

During the veteran's personal hearing, held before a member 
of the Board in April 1996, he indicated that he was going to 
school studying accounting.  He reported that he continued to 
take Tylenol and Motrin.  

Each of the veteran's knees has been assigned a 10 percent 
evaluation by analogy under Diagnostic Code 5024.  Diseases 
under Diagnostic Code 5024 will be rated on limitation of 
motion of affected parts as is degenerative arthritis.  
Diagnostic Code 5260 provides that where flexion is limited 
to 60 degrees a noncompensable evaluation will be assigned.  
Diagnostic Code 5261 provides that where extension is limited 
to 5 degrees a noncompensable evaluation will be assigned.  
Where extension is limited to 10 degrees, a 10 percent 
evaluation will be assigned.  Where extension is limited to 
15 degrees, a 20 percent evaluation will be assigned.  Where 
extension is limited to 20 degrees, a 30 percent evaluation 
will be assigned.  Where extension is limited to 30 degrees, 
a 40 percent evaluation will be assigned.  Where extension is 
limited to 45 degrees, a 50 percent evaluation will be 
assigned.  Diagnostic Code 5257 provides that, where there is 
slight other impairment of the knee with recurrent 
subluxation or lateral instability, a 10 percent evaluation 
will be assigned.  Where there is moderate other impairment 
of the knee, a 20 percent evaluation will be assigned.  Where 
there is severe other impairment of the knee, a 30 percent 
evaluation will be assigned.  

The veteran's complaints and testimony reflect his belief 
that his bilateral service-connected knee disability has 
remained essentially the same or increased in severity during 
the course of his appeal.  He is qualified to report his 
symptoms, but he is not competent, as a lay person, to relate 
specific symptoms to a specific disability or to provide 
competent medical evidence as to how his symptoms will affect 
his functional ability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The competent medical evidence of record identifies 
substantially different symptoms relating to the veteran's 
bilateral knee disability during the course of his appeal.  
With consideration of Fenderson and the substantially 
different symptoms reported on examination, the Board 
concludes that staged ratings assigning different evaluations 
for the veteran's bilateral knee disability are appropriate.  
The only competent medical evidence of record during the 
period from the veteran's discharge from active service and 
prior to the May 14, 1998, VA examination is the report of 
the June 1994 VA examination.  This examination reflects that 
the veteran experienced limited extension to 30 degrees on 
the right and 20 degrees on the left.  Diagnostic Code 5261 
provides that a 30 percent evaluation will be assigned for 
extension limited to 20 degrees and a 40 percent evaluation 
will be assigned for extension limited to 30 degrees.  
Accordingly, for the period from April 23, 1994, to May 13, 
1998, an evaluation of 30 percent for the left knee and 
40 percent for the right knee is warranted.  There is no 
competent medical evidence, even with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995), that the veteran experiences greater 
limitation of extension of either knee.  

Further, since the veteran's knees have been evaluated based 
upon limitation of motion by analogy to degenerative 
arthritis, the Board has considered VAOPGCPREC 9-98 
concerning whether a separate evaluation should be assigned 
under Diagnostic Code 5257 for either of the veteran's knees.  
The record does not indicate that the veteran experiences 
subluxation of either knee and the competent medical of 
evidence affirmatively indicates that there is no instability 
of either the right or left knee joints.  On the basis of 
this analysis, a preponderance of the evidence is against an 
evaluation greater than that assigned herein for the period 
from April 23, 1994, to May 13, 1998.  


For the period from May 14, 1998, the only competent medical 
evidence is the report of the veteran's May 1998 VA 
orthopedic examination.  This examination reflects that the 
veteran has range of motion of the right knee from 0 to 
130 degrees and of the left knee from 0 to 140 degrees.  This 
examination report also reflects that the veteran has no 
instability of either knee.  The examiner specifically 
commented that the knees did not exhibit weakened movement, 
excess fatigability, or incoordination and that, during 
flareups or repeated use, the pain would not likely cause any 
significant limitation of functional ability.  It was further 
determined that it was not feasible to determine the degree 
of additional range of motion loss due to pain on use or 
during flareups.  There is no competent medical evidence that 
the veteran experiences loss of range of motion other than 
that recorded and previously noted.  There is no indication 
that the veteran experienced pain on extension and pain on 
flexion was not reported until 90 degrees.  Even if, for 
purposes of argument, this was construed as limiting flexion 
to 90 degrees an evaluation higher than the 10 percent 
currently assigned would not be warranted under Diagnostic 
Codes 5024, 5260.  Therefore, a preponderance of the evidence 
is against an evaluation greater than the 10 percent that has 
been assigned for each knee under Diagnostic Codes 5024, 
5260, 5261 from May 14, 1998.  Further, since there is no 
instability or recurrent subluxation or indication that other 
impairment of the knee exists, a separate evaluation with 
consideration of VAOPGCPREC 9-98 is not warranted.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent that has been assigned 
for each knee from May 14, 1998.  See DeLuca.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

For the period from April 23, 1994, to May 13, 1998, an 
evaluation of 30 percent for retropatellar pain syndrome of 
the left knee with history of tendinitis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

For the period from May 14, 1998, an evaluation greater than 
10 percent for retropatellar pain syndrome of the left knee 
with history of tendinitis is denied.  

For the period from April 23, 1994, to May 13, 1998, an 
evaluation of 40 percent for retropatellar pain syndrome of 
the right knee with history of tendinitis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  

For the period from May 14, 1998, an evaluation greater than 
10 percent for retropatellar pain syndrome of the right knee 
with history of tendinitis is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

